                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
                                               )
12                                             ) Case No.: SACV 16-01695-CJC (KESx)
                                               )
13
     TERESA R. LOGAN,                          )
                                               )
14                                             )
                 Plaintiff,                    ) JUDGMENT
15
           v.                                  )
                                               )
16                                             )
     COMPTON UNIFIED SCHOOL                    )
17
     DISTRICT, CESAR FLORES,                   )
                                               )
18   PRECIOUS YOUNG, and DOES 1                )
     through 10, inclusive,                    )
19                                             )
                                               )
20               Defendants.                   )
21                                             )

22

23
           Plaintiff Teresa R. Logan brings this action against Defendants Compton Unified

24
     School District, Cesar Flores, and Precious Young. The parties’ cross-motions for

25
     summary judgment came for consideration before this Court, and a hearing was held on

26
     October 10, 2019. Having considered the evidence and arguments presented, the Court

27
     hereby ORDERS that:

28


                                                -1-
 1   1. Plaintiff’s Motion for Summary Judgment is DENIED.
 2   2. Defendants’ Motion for Summary Judgment is GRANTED.
 3   3. Plaintiff shall take nothing on her complaint against Defendants.
 4   4. Judgment is hereby entered in favor of Defendants and against Plaintiff.
 5

 6

 7   DATED:      October 18, 2019
 8                                         __________________________________
 9                                                CORMAC J. CARNEY
10                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -2-
